Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered January 4, 2006, convicting defendant, after a jury trial, of criminal possession of stolen property in the fifth degree and sentencing him to a term of one year, unanimously affirmed.
The court was not obligated, sua sponte, to order a CPL article 730 examination (see Pate v Robinson, 383 US 375 [1966]; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]; People v Morgan, 87 NY2d 878 [1995]). Nothing in the record casts doubt on defendant’s ability to understand the proceedings or assist in his defense. Defendant’s lucid interactions with the court contradicted his claim that any irregularities in the timing or dosage of his psychiatric medication on the day in question rendered him incompetent. Concur—Lippman, P.J., Gonzalez, Moskowitz and Acosta, JJ.